Filed 11/4/14 P. v. Hall CA4/2

                         NOT TO BE PUBLISHED IN OFFICIAL REPORTS
       California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified
     for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
                                publication or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FOURTH APPELLATE DISTRICT

                                                     DIVISION TWO



THE PEOPLE,

          Plaintiff and Respondent,                                        E060698

v.                                                                         (Super.Ct.No. FSB11745)

PARNEAL HALL,                                                              OPINION

          Defendant and Appellant.


          APPEAL from the Superior Court of San Bernardino County. Victor R. Stull,

Judge. Affirmed.

          John L. Dodd, under appointment by the Court of Appeal, for Defendant and

Appellant.

          No appearance for Plaintiff and Respondent.

          A jury convicted defendant and appellant Parneal Hall of second degree murder

(Pen. Code, § 187, subd. (a), count 1)1 and two counts of attempted murder (§ 664/187,


          1   All further statutory references will be to the Penal Code, unless otherwise
noted.


                                                                  1
subd. (a), counts 2 & 3). The trial court sentenced him to 47 years eight months in state

prison, with 755 days of presentence custody credits. Defendant filed a motion to correct

his custody credits, which the court denied. His counsel subsequently submitted a letter

to the court stating that defendant was correct, and the court corrected defendant’s

credits.

        On June 12, 2014, defendant filed a timely notice of appeal. We affirm.

                             PROCEDURAL BACKGROUND

        On May 14, 1998, defendant was sentenced to a total state prison term of 47 years

eight months, with 755 days of presentence custody credits (657 actual days plus 98

conduct days).

        On January 1, 2014, defendant submitted a motion to correct his custody credits,

alleging that the court failed to give him one credit for the day of his arrest. The court

denied the motion. On February 19, 2014, defendant filed a notice of appeal.

        After the notice of appeal was filed, this court appointed counsel to represent

defendant. On April 17, 2014, defendant’s appellate counsel filed a letter, explaining that

defendant was entitled to one additional day of credit. On May 6, 2014, the court granted

the request and directed the abstract of judgment to be amended to reflect 658 actual

days.

        On June 12, 2014, defendant filed a notice of appeal, in propria persona, alleging

that he was entitled to be present during the entry of judgment on May 6, 2014.




                                                2
                                        ANALYSIS

       Counsel has filed a brief under the authority of People v. Wende (1979) 25 Cal.3d

436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of the case, a

brief statement of the facts, and identifying no potential arguable issues.

       Defendant was offered an opportunity to file a personal supplemental brief, which

he has not done. Under People v. Kelly (2006) 40 Cal.4th 106, we have conducted an

independent review of the record and find no arguable issues.

                                      DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS




                                                                HOLLENHORST
                                                                          Acting P. J.


We concur:


KING
                           J.


MILLER
                           J.




                                                3